Title: From George Washington to George Clinton, 19 October 1782
From: Washington, George
To: Clinton, George


                  Sir
                     
                     Head Quarters VerPlanks Point Octr 19th 1782
                  
                  I have received your favor of the 15th Inst. with the Enclosures.  And tho’ at the same time it is true, I have the general command of the Allied Army, as to all its movements, operations &c. yet I have never considered myself as having an absolute right to interfere with the internal police & regulation of the french Army under the immediate orders of His Excellency the Count de Rochambeau; with which Army it appears the Persons mentioned in the Papers contained in your Excellencys Letter are connected.  I have however in order to produce an amicable settlement of the matter communicated the Contents to Col. Wadsworth & requested him to use his utmost endeavors to prevent any altercations and quarrels between the Citizens of this State & the People employed by him—as he has engaged that they will not impede the due execution of the Civil Authority, and as he writes to your Excellency by this conveyance, I cannot but hope matters will be explained to your satisfaction.
                  For my own part I shall still continue to exert all my influence & authority to prevent the interruption of that harmony which is so essential, & which has so generally prevailed between the Army & Inhabitants of the Country; and in doing this I need Scarcely add, I shall give every species of countenance & support to the execution of the Laws of the Land.
                  In the present quiet state of the frontiers, and assurances from Sir Guy Carleton that the incursions of the Savages are stop’d by authority, I have it in contemplation to withdraw the Continental Troops from the Northward.  There are many reasons which will make that measure eligable, unless the Troops which have been raised on purpose for the defence of the frontiers of this State Should be thought incompetent of the duty, even taking into consideration the inactivity of the season & the situation of affairs; for indeed I do not consider the state report of the Enemys being in force at the Isle au noix, to indicate any thing farther than an attention to their own security—The severity of the approaching season & every other circumstance appear to me to mitigate against an attack upon our posessions this winter; and we shall not be at so great a distance, but that succour may be afforded as early in the spring as shall be necessary.  At any rate some measures must be immediately taken relative to the Troops now there.  I should be happy in receiving your Excellencys sentiments soon as they may be, and am With great esteem & regard Your Most Obedt Servant
                  
                     Go: Washington
                  
                  
                     P.S.  I shall be much obliged by an answer at the return of the bearer.
                  
                  
               